Title: Thomas Jefferson to Virginia Delegates in Congress, 14 November 1780
From: Jefferson, Thomas
To: Virginia Delegates in Congress


GentlemenRichmond, Nov. 14, 1780
I do myself the pleasure of inclosing to you a draught of mr. Ben: Harrison jur. and co: on messieurs Turnbull and co: merchants of Philadelphia for 66,666 2/3 dollars for which we have had transferred to mr. Harrison the Auditors warrant of aug. 9. 1780. for £20,000 Virginia money with which you stand charged in their books.
I have the honor to be with the greatest esteem and [r]espect Gentlemen, Your most obedient & mo. hble. servant.
